NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1




              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                   Submitted February 22, 2012
                                    Decided February 22, 2012

                                             Before

                               RICHARD A. POSNER, Circuit Judge

                               ILANA DIAMOND ROVNER, Circuit Judge

                               JOHN DANIEL TINDER, Circuit Judge
          
No. 11‐1885

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff‐Appellee,                           Court for the Eastern District of Wisconsin. 

       v.                                          No. 10‐CR‐190

SHAYNE R. MAGEE,                                   William C. Griesbach,
    Defendant‐Appellant.                           Judge.



                                           O R D E R

        Shayne Magee pleaded guilty to production of child pornography, 18 U.S.C.
§ 2251(a), after police in Oconto County, Wisconsin, found photographs on his computer of
him engaging in sexually explicit conduct with his five‐year‐old stepdaughter. The district
court adopted the guidelines imprisonment range of 210 to 263 months from the
presentence investigation report and sentenced Magee in the middle of that range to 240
months. Magee filed a notice of appeal, but his appointed lawyer seeks to withdraw because
he cannot identify a nonfrivolous ground for appeal. See Anders v. California, 386 U.S. 738
(1967). Magee has not accepted our invitation to respond to counsel’s motion. See CIR. R.
51(b). We confine our review to the potential issues identified in counsel’s facially adequate
brief. See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002). 
No. 11‐1885                                                                                Page 2

         Magee does not want his guilty plea vacated, so counsel properly omits any
discussion of the adequacy of the plea colloquy or the voluntariness of the plea. See United
States v. Knox, 287 F.3d 667, 670–72 (7th Cir. 2002).

         Counsel considers whether Magee could challenge his prison sentence, but he
correctly concludes that any challenge to his sentence would be frivolous. Counsel cannot
point to any procedural error in the district court’s calculation of the guidelines range. Nor
can he identify any reason to disregard the presumption of reasonableness applicable to
sentences within that range. See Rita v. United States, 551 U.S. 338, 347 (2007); United States v.
Pape, 601 F.3d 743, 746 (7th Cir. 2010). The district court evaluated the sentencing factors in
18 U.S.C. § 3553(a) and the arguments Magee offered in mitigation, including his difficult
upbringing, history of depression, his lack of criminal history, and his remorse and
acceptance of responsibility. But the court concluded that these mitigating factors were
outweighed by the damage Magee did to the victim and a psychological evaluation noting
the risk that Magee might reoffend. 

        Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.